FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DANIEL LEROY TURNER,                            No. 08-35830

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00740-AC

   v.
                                                 MEMORANDUM *
 BERNIE GIUSTO, Sheriff of Multnomah
 County,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Oregon
                       Garr M. King, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Daniel Leroy Turner appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging improper delay in his arraignment

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
and a violation of his right to a speedy trial. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order), and we affirm in part, vacate in part, and remand.

       Because a judgment in Turner’s favor would necessarily imply the invalidity

of his conviction, the district court properly dismissed the action. See Heck v.

Humphrey, 512 U.S. 477, 486–87 (1994). However, the dismissal under Heck

should have been without prejudice. See Trimble v. City of Santa Rosa, 49 F.3d
583, 585 (9th Cir. 1995).

       Accordingly, we remand to the district court for the limited purpose of

entering dismissal without prejudice.

       Turner’s remaining contentions are unpersuasive.

       Turner shall bear his own costs on appeal.

       AFFIRMED in part, VACATED in part, and REMANDED.




LSS/Research                              2                                      08-35830